*333OPINION
Per curiam :
The plaintiff was an Army officer during the period involved. His suit is for the increased statutory rental and subsistence allowances for an officer of his rank and length of service with a dependent mother. The facts show conclusively that plaintiff’s mother was dependent upon him for her chief support from November 25, 1940, through December 7, 1941. Plaintiff is entitled to recover. Abrahamson v. United States, 97 C. Cls. 706.
Entry of judgment is suspended pending receipt of a report from the General Accounting Office as to the amount due in accordance with the foregoing findings and this opinion.
It is so ordered.
On a report from the General Accounting Office showing that the amount due plaintiff under the court’s decision was $853.27, it was ordered January 3, 1949, that judgment be entered for the plaintiff in the sum of $853.27.